Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yodfat et al. (US 2012/0277667 A1).
With regard to claim 1, Yodfat et al. teach a medicine injection device comprising: a header including a first connector configured to receive an electrical signal associated with a target analyte from a needle, and configured to be connected to the needle (Figs. 7, 18a, and 18b, header is the lower portion of 100 including connector components 110, 107, and 28, 28 receives the electrical signal from needle 305 via 21, 23, 26 and 310, see at least [0161], [0168]-[0172] regarding analyte sensing); a medicine storage configured to be connected to the needle when the needle and the header are connected to each other, and store a medicine (Figs. 18 reservoir 230); a driver configured to apply an external force to the medicine storage (Figs. 18 driver 188); a controller configured to control the driver to measure an amount of the target analyte based on the electrical signal received through the first connector, determine an injection amount of the medicine to be injected in response to the measuring being completed, and inject the determined injection amount (Figs. 18 processor 130, electronics 189, [0159]); and a notifier configured to receive, from the controller, measurement information associated with the amount of the target 
With regard to claim 2, potion 28 of the first connector which is disposed on the outer surface of the header establishes an electrical connection between the needle and the injection device via the second connector 310 on an outer surface of the needle (Figs. 18 and 13).
With regard to claims 3 and 5, reservoir 230 is taken as a cartridge which is dispensed via pusher 240 ([0163], exemplary Fig. 4, piston is necessarily moved the injection amount determined by the controller, [0159]).
With regard to claim 8, the sensing portion includes at least the electrode components of the glucose sensing probe 30 ([0170]).  Members 206, 207, and 21 make up the second connector and are on the outside of the fastener ([0181]).

With regard to claim 18, Yodfat et al. teach a medicine injection method comprising: receiving an electrical signal associated with a target analyte from a needle during an invasion of the needle into skin ([0183], [0184], Figs. 18 sensor within 356, [0179]); measuring an amount of the target analyte based on the received electrical signal ([0183], [0184]); determining an injection amount in response to the measuring being completed ([0159]); during the invasion, injecting the determined injection amount using an external force applied to a medicine storage ([0163] 240 pushes fluid through 230); and providing a user with measurement information associated with the amount of the target analyte and injection information associated with the injection amount (Fig. 19 member 40, [0152]), wherein the needle comprises: an invasive suction member configured to invade skin and absorb a body fluid sample (Figs. 9 and 18 lumen 356 absorbs the fluid for analyte sampling and is taken as the invasive suction member, [0179]); an invasive injection member configured to invade the skin and discharge the medicine (Figs. 9 and 18, 305 with lumen 355 is taken as the invasive injection member, [0179]); and a fastener configured to support the invasive suction member and the invasive injection member, and be connected to the header (Figs. 7 and 18, the rim of 20 as well as the face on which 21 is located, additionally note member 21 can be equivalently provided in various locations note particularly Figs. 15), wherein at least one of the invasive suction member or the invasive injection member is configured to be slidable along one axis with respect to the second fastener (generally see exemplary Figs. 13-15 showing how 305 is slid in with respect to the second fastener).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yodfat et al. (US 2012/0277667 A1) as applied to claim 6 above, and further in view of Van Antwerp et al. (US 2009/0062767 A1).
With regard to claim 10, Yodfat et al. teach a device substantially as claimed.  Yodfat et al. do not disclose that the suction member protrudes a greater distance than the injection member from the second fastener.  However, Van Antwerp et al. teach the sensing and injection portion can be of equal length or that the sensing portion can be longer or smaller than the injection portion ([0052]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the suction/sensing portion extend a greater distance then the injection portion in Yodfat et al. because Van Antwerp et al. teach equivalently that these members may be the same length or one may be longer than the other.  This would still yield the same predictable result.

Claim 13 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Yodfat et al. (US 2012/0277667 A1) as applied to claim 1 above, and further in view of Krulevitch et al. (US 2012/0004637 A1).
With regard to claim 13, Yodfat et al. teach a device substantially as claimed.  Yodfat et al. do not specifically disclose verifying if the needle has been previously used to prevent .

Response to Arguments
Applicant's arguments filed February 2, 2022 have been fully considered but they are not persuasive. On Pg. 10 Applicant argues Figs. 16 shows 305b remains in a fixed position before and after insertion into the skin and does not move relative to any part of 300.  The claim does not recite that a member moves relative to the tip.  The claim recites that at least one of the invasive suction member or invasive injection member are slidable with respect to the fastener.  As shown in Figs. 16 member 305 is not fixed it in fact moves to be inserted into the skin.  Lumens 356 and 355 are taken as the invasive injection and suction members.  These members are within 305.  As shown these members slide to be inserted into the fastener and as such are slidable relative to the fastener.  On Pg. 11 Applicant argues the invasive suction and injection members cannot read on a single cannula.  The Examiner finds member 305 has distinct separate lumens which are separately considered as the injection and suction members.  Applicant makes remarks to whether or not 356 are movable within 305.  The Examiner has not rejected the claim such that these members are moveable within 305 nor is any such feature recited by the claim.  The Examiner maintains the cannula which contains the distinct lumens is movable relative to the fastener to be inserted and removed from the skin.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783